          Case 1:17-cr-00630-ER Document 355 Filed 01/19/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                       January 14, 2021

BY ECF / EMAIL                      The government's forfeiture reply brief is now due February 8, 2021.
Honorable Edgardo Ramos             SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                                  1/19/2021
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter with the consent of the defendant to respectfully request
an adjournment of the due date for the Government’s forfeiture reply brief for a period of three weeks.
The reply brief is currently due on January 18, 2021. Under the revised schedule, the Government’s
reply brief would be due on February 8, 2021. Sentencing is currently scheduled for February 25,
2020. The defendant consents to this request.



                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                By:    s/
                                                       Christopher J. DiMase / Nicholas Folly/
                                                       Assistant United States Attorneys
                                                       (212) 637-2433 / (212) 637-1060/


Cc:    Defense counsel
